NRS 34.726(1); NRS 34.810(3). A petitioner may be entitled to review of
                defaulted claims if failure to review the claims would result in a
                fundamental miscarriage of justice. Mazzan v. Warden, 112 Nev. 838, 842,
                921 P.2d 920, 922 (1996). In order to demonstrate a fundamental
                miscarriage of justice, a petitioner must make a colorable showing of
                actual innocence of the crime. Pellegrini v. State, 117 Nev. 860, 887, 34
                P.3d 519, 537 (2001).
                              Appellant's claim that new case law, knowledge and
                information excused his procedural defaults was insufficient as he failed to
                provide any facts or specific arguments identifying the new case law,
                knowledge or information or explain how these excused his fourth late
                petition.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003). To the extent that appellant claimed that a fundamental
                miscarriage of justice should overcome application of the procedural bars,
                appellant did not demonstrate actual innocence because he failed to show
                that "it is more likely than not that no reasonable juror would have
                convicted him in light of. . . new evidence." Calderon v. Thompson, 523
                U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see
                also Pellegrini, 117 Nev. at 887, 34 P.3d at 537; Mazzan, 112 Nev. at 842,
                921 P.2d at 922. We therefore conclude that the district court did not err
                in dismissing appellant's petition. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                        Pickering
                                                    Picht tue
                                                           r           J.



                                                                                          J.
                                               j'
                Parraguirre                                Saitta
SUPREME COURT
         OF
      NEVADA
                                                      2
(C11 1947A
                 cc: Hon. Brent T. Adams, District Judge
                      Brian Lee Allen
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                   3
(0) 1947A ses.